DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the response filed 12 October 2021. 
Claim 1 has been amended and are hereby entered.
Claim 3 has been canceled.
Claims 1-2, 4-6 are currently pending and have been examined. 
The Examiner of Record is no longer Tischi Panicker. The Examiner of Record is now Jennifer M. Anda.  
This action is FINAL.

Claim Rejections - 35 USC § 102 
Claims 1 was rejected under 35 U.S.C. 102 as being anticipated by Endo et al. (US PG Pub. 2017/0015351, hereinafter "Endo").  Applicant has amended the claim 1 to incorporate the limitations of claim 3, and subsequently canceled claim 3.  Claim 3 was previously rejected under 35 U.S.C. 103.  The examiner agrees that claim 1, now amended with the limitations of claim 3, cannot be rejected under 35 U.S.C. 102 as anticipated by Endo.  Accordingly, Applicant’s arguments, see pages 1-3, filed 12 October 2021, with respect to claim have been fully considered and are persuasive.  The 35 U.S.C. 102 rejection of claim 1 has been withdrawn. 

Claim Rejections - 35 USC § 103
Claims 2-6 were rejected as being unpatentable over various combinations of Endo, Kobayashi et al. (US PG Pub. 2009/0192679, hereinafter "Kobayashi”) and Tsubaki (US PG Pub. 2017/0217479, hereinafter "Tsubaki").  As noted above, Applicant has amended the claim 1 to incorporate the limitations of claim 3, and subsequently canceled claim 3.  Claim 3 was previously rejected under 35 U.S.C. 103 over the combination of Endo, Kobayashi and Tsubaki.  Applicant argues that Applicant's arguments filed 12 October have been fully considered but they are not persuasive.
    Applicant argues that: 
“Tsubaki et al. only teaches a single controller (i.e., only a "first controller") corresponding to the current command value calculating section 111, the differential control section 112, the yaw rate convergence control section 113, the robust stabilization compensating section 114, a motor characteristic compensating section 125, and a compensation section 121 which is in parallel with the SAT compensation value calculating section 150. There is no teaching or suggestion in Tsubaki et al. of any component(s) which provides the features of Applicant's claimed second controller and which is in parallel with the SAT compensation value calculating section 150 of Tsubaki et al.”

The examiner notes that the term controller under the broadest reasonable interpretation can be any element that provides a signal to control.  The examiner respectfully notes that Tsubaki discloses the SAT compensation value calculating section 150 (which includes 152) which is in parallel with at least the yaw rate convergence control section 113.  Both the SAT compensation value calculating section 150 and the yaw rate convergence control section 113 provide a signal directly or indirectly to motor 20 via motor driving section 23, and thus, are interpreted as “controllers”. Therefore, Tsubaki discloses the steering control device further comprises a cancellation command controller that instructs the motor on motor torque to cancel the steering torque in parallel with the first torque command controller and the second torque command controller (Tsubaki: Fig. 4, elements 150 and 152 and paragraphs 0017 along with claim 15 provides for subtracting torque parallel with at least the first controller.  The examiner notes that element 150 includes element 152 and that element 150 is in parallel with at least the yaw rate convergence control section 113 (which corresponds to the first torque command controller).
The examiner notes that Endo was relied upon to show that the first and second torque command controllers are in parallel.  As noted above, Tsubaki teaches that SAT compensation value calculating section 150 (corresponding to the cancellation command controller) is parallel with the yaw rate convergence control section 113 (corresponding to the first torque commend controller).  Accordingly, the combination of Endo and Tsubaki teach that the cancellation command controller is in parallel with both the first and second torque command controllers.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Finally, Applicant argues:
“…one having ordinary skill in the art at the time of Applicant's claimed invention would not have simply added the SAT compensation value calculating section 150 of Tsubaki et al. in parallel with the target steering torque setting unit 22 and the second steering assist torque calculation unit 25 of Endo et al. in the manner proposed by the Examiner because doing so would not have resulted in a functional device. The SAT compensation value calculating section 150 of Tsubaki et al. is only able to function to obtain a constant steering feeling by achieving a steering torque equivalent to the steered angle because it is provided to use the output of the feedback from the current command value calculating section 111 and the differential control section 112. The target steering torque setting unit 22 and the second steering assist torque calculation unit 25 of Endo et al. do not provide any such feedback and cannot be reasonably modified to do so.”

The Examiner respectfully disagrees with the assertion that placing the SAT compensation value calculation section 150 (corresponding to the cancellation command controller) would not have resulted in a functional device.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Further, the disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Priority
 Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 April 2022 has been considered by the examiner and an initialed copy of the IDS is hereby attached.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cancellation command controller must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The examiner notes that it appears that the cancellation command controller is referred to as the torque cancellation unit, 13, however there is no unit shown in the Figures to represent element 13.  For example, Fig. 2 show a line labeled with element 13, however this does not appear to be a unit and further does not appear to be a unit in parallel with the first torque command controller and the second torque command controller.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The examiner notes that claim 6 appears to be a dependent claim that includes the steering control device of claim 1.  However, claim 6 recites “a motor” and “a steering mechanism” which were previously recited in claim 1.  The examiner has interpreted claim 6 as dependent from claim 1 and that the motor and steering mechanism of claim 6 are the same as that recited in claim 1.  Accordingly, the examiner respectfully recommends amendments to claim 6 noted below in the objection section.  However, if the Applicant did not intend for claim 6 to require all the limitations of the steering control device of claim 1, and further for the motor and steering mechanism of claim 6 to be the same as that of claim 1, then the Examiner respectfully requests that claim 6 be written in independent form for clarity.  

Claim Objections
Claims 1-2 and 4-6 are objected to because of the following informalities:
Claim 1 recites “the steering control device further comprises a cancellation command controller that instructs the motor on motor torque to cancel the steering torque in parallel with the first torque command controller and the second torque command controller”.  As written, it appears that the claim requires that the cancelation of the steering torque is in parallel with the first and second torque command controllers.  However, based on the specification and Figures the examiner understands that it is the physical placement of the cancellation command controller that is to be parallel with the first and second torque command controller.  
Claim 5 recites “applies steering torque”.  Claim 5 depends from claim 1, which previously recites “steering torque”.  Accordingly, it is suggested that claim 5 be amended to replace “applies steering torque” with “applies the steering torque”.  
Claim 6 recites “a motor”.  Claim 6 depends from claim 1, which previously recites “a motor”.  Accordingly, it is suggested that claim 6 be amended to replace “a motor” with “the motor”.  
Claim 6 recites “a steering mechanism”.  Claim 6 depends from claim 1, which previously recites “a steering mechanism”.  Accordingly, it is suggested that claim 6 be amended to replace “a steering mechanism” with “the steering mechanism”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Endo et al (US Patent Publication No. 20170015351 A1; hereinafter Endo) in view of Kobayashi et al (US Patent Publication No. 20090192679 A1; hereinafter Kobayashi) in view of Tsubaki (US Patent Publication No. 20170217479 A1; hereinafter Tsubaki).
Regarding claim 1, Endo teaches:
A steering control device for controlling drive of a motor that drives a steering mechanism according to an operation amount of a steering wheel, the steering control device comprising: a first torque command controller that instructs the motor on motor torque according to the operation amount of the steering wheel (Endo: Fig. 2, element 25 provides for first torque command controller); and 
a second torque command controller that instructs the motor on the motor torque according to the operation amount of the steering wheel in parallel with the first torque command controller (Endo: Fig. 2, element 22 provides for second torque command controller in parallel with first torque command controller); 
wherein the second torque command controller suppresses a frequency region corresponding to disturbance added to the steering mechanism with respect to the operation amount of the steering wheel with a filter (Endo: Figure 17, element LPF (low pass filter) and paragraphs 0088, 0089 and 0090 provides for suppression of a frequency region corresponding to disturbance added to the steering mechanism).
While Endo teaches suppressing a frequency region corresponding to disturbance added to the steering mechanism with respect to the operation amount of the steering wheel with a filter (Endo: Figure 17, element LPF (low pass filter) and paragraphs 0088, 0089 and 0090 provides for suppression of a frequency region corresponding to disturbance added to the steering mechanism).  Under one interpretation the Examiner could consider the target steering torque setting unit 22, the LP and the Fourth steering Assist torque calculation unit of Figure 17 to be the second torque command controller.  However, to expedite prosecution, the Examiner notes that Endo does not explicitly disclose that the filter is part of the second torque command controller.  
Kobayashi teaches that a second torque command controller includes a filter and wherein the filter includes a band limit filter and a high pass filter disposed in parallel (Kobayashi: Fig. 11, element 119-1 and fig. 12, element 119-2 along with paragraph 0080 provides for q-filter (band limit filter) and high pass filter in parallel).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Vehicle Control System & Method of Endo with the signal filtering techniques as explicitly described in Kobayashi such that the combined system and method of Endo and Kobayashi teaches a torque command controller includes a filter.  One would have been motivated to make such a combination in order to filter disturbance and noise and provide better quality of service, improve safety and customer comfort during the ride, business position and maintain compliance with current industrial trends and practice (Kobayashi: Paragraph 0001 and 0080 provides for comfort settings, safety and filtering noise and disturbance).
While the combination of Endo and Kobayashi disclose having a first and second torque command controllers that are in parallel, the combination of Endo and Kobayashi do not disclose wherein the steering wheel applies steering torque to the steering mechanism via a torsion bar; and the steering control device further comprises a cancellation command controller that instructs the motor on motor torque to cancel the steering torque in parallel with the first torque command controller and the second torque command controller.  
Tsubaki teaches steering wheel applies the steering torque to the steering mechanism via a torsion bar (Tsubaki: Paragraph 0009 and 0061 provides for torsion bar for applying torque; the steering control device further comprises a cancellation command controller that instructs the motor on motor torque to cancel the steering torque in parallel with the first torque command controller and the second torque command controller (Tsubaki: Fig. 4, elements 150 and 152 and paragraphs 0017 along with claim 15 provides for subtracting torque which is in parallel with at least the first controller.  The examiner notes that element 150 includes element 152 and that element 150 is in parallel with at least the yaw rate convergence control section 113 which corresponds with a first torque command controller. The examiner notes that Endo was relied upon to show that the first and second torque command controllers in parallel, thus the combination of Endo and Tsubaki disclose all three in parallel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Endo with the signal filtering techniques as explicitly described in Kobayashi with the noise rejection techniques of Tsubaki in order to filter disturbance and noise and provide better quality of service, improve safety and customer comfort during the ride, business position and maintain compliance with current industrial trends and practice (Tsubaki: Paragraph 0001 provides for improved performance by filtering noise and disturbance).
Regarding claim 2, the combination of Endo, Kobayaski, and Tsubaki teach a filter including a band limit filter and a high pass filter disposed in parallel (Kobayashi: Fig. 11, element 119-1 and fig. 12, element 119-2 along with paragraph 0080 provides for q-filter (band limit filter) and high pass filter in parallel).
Regarding claim 4, the combination of Endo, Kobayaski, and Tsubaki teach the steering control device according to claim 1, wherein the second torque command controller decreases the motor torque instructed to the motor as a vehicle speed decreases, Kobayashi teaches decreas[ing] the motor torque instructed to the motor as a vehicle speed decreases (Kobayashi: Fig. 4 provides for low gain (low torque) for lower vehicle speed).
Regarding claim 5, the combination of Endo, Kobayaski, and Tsubaki teach the steering control device according to claim 1, wherein the steering wheel applies steering torque to the steering mechanism via a torsion bar; and a gain of the second torque command controller is larger than a product of a torsion coefficient of the torsion bar and a plant element in the steering mechanism (Endo: Paragraph 0082 provides for KTI and KTV set larger at a high steering torque and low steering torque—wherein the steering torque is equivalent to the product of a torsion coefficient and plant element in the steering mechanism; Kobayashi: Fig. 21B provides for gain value set higher than steering torque (product of torsion bar coefficient and plant element)).
Regarding claim 6, the combination of Endo, Kobayaski, and Tsubaki teach a power steering device, comprising: the steering control device according to claim 1; a motor including a drive that is controlled by the steering control device; and a steering mechanism driven by the motor (Endo: Abstract, fig. 1 elements 6 and fig. 2, element 12 along with paragraph 0032 provides for a motor controlled based on a motor steering assist torque; Kobayashi: Fig. 2, elements 20 and 21 provide for a motor and driver and steering mechanism driven by the motor).

Conclusion
36. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that it appears EP3106367, at least Figure 6 is pertinent to at least the independent claim. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M. ANDA whose telephone number is (571)272-5042. The examiner can normally be reached Monday-Friday 8:30 am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.M.A./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ISAAC G SMITH/Primary Examiner, Art Unit 3662